Case 1:19-cv-02565-ADC Document 56-5 Filed 10/30/20 Page 1 of 3

EXHIBIT 5
Case 1:19-cv-02565-ADC Document 56-5 Filed 10/30/20 Page 2 of 3

Pa First Data.

   

Final: Written Warning (EWW) ©

‘ Employee First Name: Terri : - Employee Last Name: Cowgill
: Employee ID#: 188273 —
Employee Title: Senior Contact Center Rep ' ” Location: Hagerstown MD

‘ Department: Chargeback Response Center

Corrective Action Type from box below: Manager/Supervisor: Dawn Rowe

" GSD Attendance Policy Violation ' Date Final Created: February 11, 2015

Introductory Statement:

As a member of the Global Service Delivery Team, it is imperative you make every effort to adhere to your
schedule. We recognize that occasionally it may be necessary for an employee to be absent from work
because of unforeseen circumstances. However, when this happens too often it impacts the business, and
other employees, who still must meet our contractual obligations and provide our customers with the best
service possible.

Terri, as of 2/11/15, you have accumulated 64:39 hours of unscheduled absences. It is understood that an
additional 1 hour of unscheduled absence time before June 26, 2015 may result in termination of your
employment.

Detail of issue(s}:

Problem/Business Impact:: Excessive unscheduled absences impact our ability to provide the highest
level of Quality and Service to our customers. In adherence with the GSD Attendance Policy, unscheduled
absences of more than 48hours are given a Final Warning due to the severity of the issue.

Expectation/SMART Goal: Itis expected that you will adhere to the Global Service Delivery Team
guidelines. An additional! 1 hour of unscheduled time taken before 6/26/15 will result in termination of
employment.

FWW Policy and Restrictions:

Failure to meet and sustain the objectives of this warning, or the occurrence of other performance and/or
conduct issues, will result in further corréctive action up to and including the immediate termination of your
employment. Your employment remains at will and either you or the company can terminate your
employment for any reason. This document will be added to your personnel file.

Any employee placed on a Final Written Warning (FWW) may not be eligible for a merit increase, post for
other positions, be promoted, and generally will not be eligible for tuilion assistance during the issuance of
this warning.

Statement of Understanding:

| understand that my signature is an acknowledgement that | have discussed this document with my
manager. | have read and understand the document and realize that | have placed my position in jeopardy. |
understand the course of action that may be taken if lam unable to successfully meet the goals outlined
within this FWW._ | have been given a copy for my records.

 

4[Page
First Data/Cowgill 00042

 
Case 1:19-cv-02565-ADC Document 56-5 Filed 10/30/20 -Page 3 of 3

i First Data.

  

Employee siananle. |

Manager's sean :

 

 

Once signed — IAP Provisioning:
{.Capy to Employee
2.Copy to. Manager File
3.Copy to the HRSC — Fax# 877-217-3719 or email: HRSolutions@firstdata.com

 

 

 

 

First Data/Cowgill 00043

2}Page

 

 
